         Case 6:19-cv-00034-ADA Document 233 Filed 04/21/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

DIAMONDBACK INDUSTRIES, INC.                    §
                                                §
               Plaintiff,                       §
                                                §
vs.                                             §   Case No. 6:19-CV-00034-ADA
                                                §   (Consolidated with 6:19-CV-00036-ADA)
REPEAT PRECISION, LLC; NCS                      §
MULTISTAGE, LLC and NCS                         §
MULTISTAGE HOLDINGS, INC.,                      §
                                                §
               Defendants.                      §

                             SUGGESTION OF BANKRUPTCY

       Plaintiff Diamondback Industries, Inc. (“Diamondback”) files this Suggestion of

Bankruptcy (the “Notice”) and respectfully represents as follows:

       On April 21, 2020 (the “Petition Date”), plaintiff Diamondback, along with its affiliates

Discerner Holdings, Inc. and Discerner Investments, LLC (collectively, the “Debtors”), filed

voluntary petitions (the “Voluntary Petitions”) for relief under Chapter 11 of title 11 of the U.S.

Code (the “Bankruptcy Code”). The Debtors’ cases are being jointly administered under the case

styled and numbered as follows: In re Diamondback Industries, Inc., et al., United States

Bankruptcy Court, Northern District of Texas, Fort Worth Division, Case No. 20-41504-ELM11

(the “Chapter 11 Cases”). A true and correct copy of Diamondback’s Voluntary Petition is

attached to this Notice as Exhibit A.

       Pursuant to Bankruptcy Code § 362, the automatic stay was activated upon the filing of

the Voluntary Petition. The filing of a bankruptcy case operates as an automatic stay of, among

other things, the commencement or continuation of a judicial action against the debtor that was

or could have been commenced before the filing of the bankruptcy case and any act to obtain




Suggestion of Bankruptcy                                                                    Page 1
         Case 6:19-cv-00034-ADA Document 233 Filed 04/21/20 Page 2 of 4




possession or control of property of the estate. 11 U.S.C. §§ 362(a)(1) and (3). The automatic

stay is applicable to all entities, including the plaintiffs in the above-styled case. 11 U.S.C.

§ 362(a).

       Proceedings in the above captioned case as related to Diamondback are consequently

stayed pursuant to Bankruptcy Code § 362.

       All questions concerning the Chapter 11 Cases should be referred to Diamondback’s

bankruptcy counsel:

                                         Ian T. Peck
                                       David L. Staab
                               HAYNES AND BOONE, LLP
                              301 Commerce Street, Suite 2600
                                    Fort Worth, TX 76102
                                  Telephone: 817.347.6600
                             Email: ian.peck@haynesboone.com
                            Email: david.staab@haynesboone.com

                                              and

                                      Matthew T. Ferris
                               HAYNES AND BOONE, LLP
                               2323 Victory Avenue, Suite 700
                                      Dallas, TX 75219
                                  Telephone: 214.651.5000
                             Email: matt.ferris@haynesboone.com




Suggestion of Bankruptcy                                                                 Page 2
         Case 6:19-cv-00034-ADA Document 233 Filed 04/21/20 Page 3 of 4




Dated: April 21, 2020                Respectfully submitted,

                                     /s/ David Keltner
                                     David E. Keltner
                                     Texas Bar No. 11249500
                                     david.keltner@kellyhart.com
                                     Caitlyn E. Hubbard
                                     Texas Bar No. 24097853
                                     caitlyn.hubbard@kellyhart.com
                                     KELLY HART & HALLMAN LLP
                                     201 Main Street, Suite 2500
                                     Fort Worth, Texas 76102
                                     Phone: 817.878.3560

                                     Paul V. Storm
                                     Texas Bar No. 19325350
                                     pvstorm@foley.com
                                     FOLEY & LARDNER LLP
                                     2021 McKinney Ave., Suite 2600
                                     Dallas, Texas 756201
                                     Phone: 214.999.3000
                                     Fax: 214.999.4667

                                     Decker A. Cammack
                                     Texas Bar No. 24036311
                                     dcammack@whitakerchalk.com
                                     David A. Skeels
                                     Texas Bar No. 24041925
                                     dskeels@whitakerchalk.com
                                     WHITAKER CHALK SWINDLE &
                                     SCHWARTZ PLLC
                                     301 Commerce Street, Suite 3500
                                     Fort Worth, Texas 76102
                                     Phone: 817.878.0500
                                     Fax: 817.878.0501

                                     J. Mitchell Little
                                     Texas Bar No. 24043788
                                     mitch.little@solidcounsel.com
                                     SCHEEF & STONE, L.L.P.
                                     2600 Network Blvd., Suite 400
                                     Frisco, Texas 75034
                                     Phone: 214.472.2100
                                     Fax: 214.472.2150

                                     Counsel for Diamondback Industries, Inc.



Suggestion of Bankruptcy                                                        Page 3
         Case 6:19-cv-00034-ADA Document 233 Filed 04/21/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        This is to certify that on this 21st day of April, 2020, I electronically filed the foregoing
document with the Clerk of the Court for the U.S. District Court, Western District of Texas,
Waco Division, using the CM/ECF system of the Court and that a copy of the same was served
on all counsel of record by either electronic notification or by electronic mail.

                                               /s/ David Keltner
                                               David E. Keltner




Suggestion of Bankruptcy                                                                        Page 4
